 Case 1:21-cv-00111-KD-B Document 1 Filed 03/08/21 Page 1 of 18         PageID #: 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF ALABAMA
                            MOBILE DIVISION

AUTO-OWNERS INSURANCE                     )
COMPANY,                                  )
    Plaintiff,                            )   Civil Action No.:
                                          )
v.                                        )
                                          )
CYMBAL PROPERTIES, LLC;                   )
SVN KAHN PROPERTIES, INC.;                )
LISENBY PROPERTIES, LLC,                  )
     Defendants.                          )

             COMPLAINT FOR DECLARATORY JUDGMENT

      Plaintiff/Petitioner Auto-Owners Insurance Company states the following as

its Petition for Declaratory Judgment against Defendants Cymbal Properties, LLC,

SVN Kahn Properties, Inc., and Lisenby Properties, LLC:

                                     I. PARTIES

      1.     Auto-Owners Insurance Company is a corporation organized and

existing under the laws of the State of Michigan, with its principal place of

business in the State of Michigan.

      2.     Cymbal Properties, LLC is a limited liability company organized and

existing under the laws of the State of Alabama, with its principal place of business

in Montgomery County, Alabama.

      3.     Cymbal Properties, LLC’s sole member is Fair Sky Properties LLC,

which is also a limited liability company organized and existing under the laws of
 Case 1:21-cv-00111-KD-B Document 1 Filed 03/08/21 Page 2 of 18          PageID #: 2




the State of Alabama. Fair Sky Properties LLC’s members consist of Shirley

Triplett and Marvin Triplett who are citizens of the State of Alabama.

      4.    SVN Kahn Properties, Inc. is a corporation organized and existing

under the laws of the State of Alabama with its principal place of business in

Birmingham, Alabama.

      5.    Lisenby Properties LLC is a limited liability company organized and

existing under the laws of the State of Wisconsin with its principal place of

business in Spooner, Wisconsin. Lisenby Properties’ members consistent of Mark

and Lynda Lisenby who are citizens of the State of Wisconsin.

                         II. JURISDICTION AND VENUE

      6.    This action is brought pursuant to 28 U.S.C. § 2201 for a declaration

of rights and obligations of Auto-Owners under the Tailored Protection Insurance

Policy, policy no. 042317-38788700-20, issued to Cymbal Properties, LLC for the

policy period February 3, 2020 to February 3, 2021 (“the Policy”).

      7.    This Court has jurisdiction pursuant to 28 U.S.C. § 1332, because the

Auto-Owners’ citizenship is different from the citizenship of the Defendants and

the amount in controversy exceeds the sum of $75,000, exclusive of interest and

costs, as shown below.

      8.    Venue is proper under 28 U.S.C. § 1391(b), because the Underlying

Action is pending within the Southern District of Alabama. Therefore, a substantial

                                         2
 Case 1:21-cv-00111-KD-B Document 1 Filed 03/08/21 Page 3 of 18           PageID #: 3




part of the events giving rise to this dispute occurred within the Southern District

of Alabama.

                          III. STATEMENT OF FACTS

A.    Underlying Action

      9.      On October 26, 2020, Lisenby Properties, LLC filed a Complaint

against Cymbal Properties, LLC, SVN Kahn Properties, and others in the lawsuit

styled Lisenby Properties, LLC v. Cymbal Properties, LLC, et al., in the Circuit

Court of Clarke County, Alabama, Civil Action No. CV-2020-900104 (hereinafter

“the Underlying Action”). A copy of the Complaint in the Underlying Action is

attached as Exhibit A.

      10.     The Underlying Action arises out of a dispute following the sale of an

apartment complex known as Cedar Pointe Apartments and located in

Thomasville, Alabama.

      11.     Lisenby Properties purchased Cedar Pointe Apartments from Cymbal

Properties, and now alleges Cymbal Properties and SVN Kahn Properties failed to

disclose deficiencies in the building and misrepresented financial information

regarding the property.

      12.     More specifically, the Underlying Action alleges the following:

              13. That on or    about April 16, 2020 Plaintiff, Lisenby
              Properties, LLC    purchased Cedar Pointe Apartments
              located at 429     Wilson Avenue East, Thomasville,
              Alabama 36784     from Defendant, Cymbal Properties,
                                          3
Case 1:21-cv-00111-KD-B Document 1 Filed 03/08/21 Page 4 of 18           PageID #: 4




          LLC., through an agent employed by SVN Kahn
          Properties. The apartment complex was purchased by the
          Plaintiff for the purpose of producing income. The
          defendant, Cymbal, knowingly suppressed and concealed
          information from the plaintiff about the defective
          condition and structural defects of the apartments at the
          time of the sale. The defendants signed affidavits which
          were false and which were relied upon by the Plaintiff.
          The defendants provided false financial information
          regarding the property prior to and/or at closing. Plaintiff
          reasonably relied upon defendant’s knowledge and
          condition of the apartment complex and innocently acted
          upon it and was induced to purchase the subject
          apartment complex for an amount that far exceeded its
          value.

          14. On or about July 9, 2019, and prior to the closing,
          the plaintiff hired defendant Gordon Davis to inspect the
          apartment complex and to make sure that it was in a good
          and satisfactory condition. Mr. Davis and/or his company
          negligently, wantonly and fraudulently inspected the
          subject apartment. Mr. Davis negligently, wantonly and
          fraudulently reported to the plaintiff that the apartment
          was in good and satisfactory condition. Plaintiff
          reasonably relied upon Defendant’s report and innocently
          acted upon it by purchasing said apartments for an
          amount that far exceeded its value.

          15. Defendant, SVN Kahn Properties, LLC,
          negligently, wantonly and fraudulently facilitated and
          transacted the sale of the apartment complex to the
          plaintiff. SVN failed to inform the plaintiff of the
          structural and defective condition of the apartment
          complex. SVN failed to inform the plaintiff that the
          contracted sale price far exceeded the actual value of the
          apartment complex. Plaintiff reasonably relied upon
          Defendant’s knowledge of the apartments and innocently
          acted upon it by purchasing the apartment complex.

          16. The plaintiff’s apartment complex is not free from
          defects, was not fit for its ordinary and particular use, is
                                       4
 Case 1:21-cv-00111-KD-B Document 1 Filed 03/08/21 Page 5 of 18            PageID #: 5




             not in a satisfactory condition. The defects in the subject
             apartment complex make the building unsafe and are
             building code and zoning code violations. Plaintiff
             reasonably believed the defendants’ representations and
             reasonably relied on them and innocently acted upon
             them and suffered damages by purchasing said
             Apartments. After purchasing said apartment complex,
             the plaintiff discovered structural defects, which were
             covered up by the defendants, including but not limited
             to fire damage, severe structural damage, exposed wires
             and other defects which render the apartment complex
             uninhabitable. Plaintiff alleges that there are also other
             numerous defects not listed above.

             17. The apartment complex was not as represented and
             warranted by the defendants, and as a proximate result,
             the plaintiff suffered significant damages as described
             herein.

Ex. A at ¶ 13-17.

      13.    With respect to Cymbal Properties, the Underlying Action includes

causes of action for fraud, fraudulent suppression, breach of implied and express

warranty, negligence, wantonness, breach of fiduciary duty, conspiracy, and breach

of contract. See generally Ex. A.

      14.    With respect to SVN Kahn Properties, the Underlying Action includes

causes of action fraud, fraudulent suppression, breach of implied and express

warranty, negligence, wantonness, breach of fiduciary duty, conspiracy, and breach

of contract. See generally Ex. A.




                                         5
 Case 1:21-cv-00111-KD-B Document 1 Filed 03/08/21 Page 6 of 18            PageID #: 6




      15.    The Underlying Action alleges Cymbal Properties, SVN Kahn

Properties, and the other defendants injured Lisenby Properties and caused Lisenby

Properties the following injuries and damages:

             a. Plaintiff was induced to purchase the property made
                the subject of this suit for a price in excess of its
                actual value due to its condition as represented and the
                use for which it was intended;

             b. Costs of repairs;

             c. Plaintiff has continued payments of financing on the
                property;

             d. Loss of value;
             e. Loss of use;

             f. Severe mental anguish;
             g. Severe emotional distress;

             h. Loss of income;
             i. Plaintiff has otherwise been injured and damage.

Ex. A at ¶ 27.

      16.    Lisenby Properties also seeks punitive damages. Ex. A at ¶ 28.

      17.    Auto-Owners understands Lisenby Properties seeks more than

$75,000 in damages in the Underlying Action.

      18.    Auto-Owners issued letters to Cymbal Properties and SVN Kahn

Properties agreeing to provisionally provide them with a defense in the Underlying




                                         6
 Case 1:21-cv-00111-KD-B Document 1 Filed 03/08/21 Page 7 of 18         PageID #: 7




Action subject to a full reservation of Auto-Owners’ rights under the terms of the

Policy.

      19.    Auto-Owners seeks a declaration of its rights and obligations (if any)

to defend and/or indemnify Cymbal Properties and/or SVN Kahn Properties in

connection with the Underlying Action.

B.    The Policy

      20.    Auto-Owners issued a Tailored Protection Insurance Policy, policy

no. 042317-38788700-20, to Cymbal Properties, LLC for the policy period

February 3, 2020 to February 3, 2021 (“the Policy”). A copy of the Policy is

attached as Exhibit B.

      21.    The Policy’s insuring agreement provides coverage for “bodily

injury” and “property damage” caused by an “occurrence” that takes place within

the “coverage territory” as those terms are defined in the Policy, subject to certain

exclusions and conditions. Ex. B at 21.

      22.    The Policy contains the following relevant coverage provisions:

             SECTION I – COVERAGES
             COVERAGE A – BODILY INJURY                           AND
             PROPERTY DAMAGE LIABILITY
             1. Insuring Agreement
                a. We will pay those sums that the insured becomes
                   legally obligated to pay as damages because of
                   “bodily injury” or “property damage” to which this
                   insurance applies. We will have the right and duty
                   to defend the insured against any “suit” seeking
                                          7
Case 1:21-cv-00111-KD-B Document 1 Filed 03/08/21 Page 8 of 18           PageID #: 8




                 those damages. However, we will have no duty to
                 defend the insured against any “suit” seeking
                 damages for “bodily injury” or “property damage”
                 to which this insurance does not apply. We may, at
                 our discretion, investigate any “occurrence” and
                 settle any claim or “suit” that may result. . . .
          ....
          2. Exclusions
             This insurance does not apply to:
             a. Expected Or Intended Injury
                 “Bodily injury” or “property damage” expected or
                 intended from the standpoint of the insured. This
                 exclusion does not apply to “bodily injury”
                 resulting from the use of reasonable force to
                 protect persons or property.
             b. Contractual Liability
                 “Bodily injury” or “property damage for which the
                 insured is obligated to pay damages by reason for
                 the assumption of liability in a contract or
                 agreement. This exclusion does not apply to
                 liability for damages:
                 ....
                 (2) Assumed in a contract or agreement that is an
                     “insured contract”, provided the bodily injury”
                     or “property damage” occurs subsequent to the
                     execution of the contract or agreement.
             ....
             j. Damage To Property
                 “Property damage” to:
                 (1) Property you own, rent, or occupy, including
                     any costs or expenses incurred by you, or any
                     other person, organization or entity, for repair,
                     replacement, enhancement, restoration or
                     maintenance of such property for any reason,


                                       8
Case 1:21-cv-00111-KD-B Document 1 Filed 03/08/21 Page 9 of 18            PageID #: 9




                       including prevention of injury to a person or
                       damage to another's property;
                  (2) Premises you sell, give away or abandon, if
                      the “property damage” arises out of any part
                      of those premises . . . .
          ....
          SECTION V – DEFINITIONS
          ....
          3. “Bodily injury” means bodily injury, sickness or
             disease sustained by a person, including death
             resulting from any of these at any time.
          ....
          9. “Insured contract” means:
             ....
             f. That part of any other contract or agreement
                pertaining to your business . . . under which you
                assume the tort liability of another party to pay for
                “bodily injury” or “property damage” to a third
                person or organization. Tort liability means a
                liability that would be imposed by law in the
                absence of any contract or agreement.
          ....
          13. “Occurrence” means an accident, including
              continuous or repeated exposure to substantially the
              same general harmful conditions.
          ....
          17. “Property damage” means:
                 a. Physical injury to tangible property, including all
                    resulting loss of use of that property. All such
                    loss of use shall be deemed to occur at the time
                    of the physical injury that caused it; or
                 b. Loss of use of tangible property that is not
                    physically injured. All such loss of use shall be


                                        9
Case 1:21-cv-00111-KD-B Document 1 Filed 03/08/21 Page 10 of 18              PageID #: 10




                         deemed to occur at the time of the “occurrence”
                         that caused it . . . .

Ex. B at 21, 22, 24, and 31-34.

      23.   The Policy defines an insured as follows:

            SECTION II – WHO IS AN INSURED
            1. If you are designated in the Declarations as:
                  ....
                  c. A limited liability company, you are an insured.
                     Your members are also insureds, but only with
                     respect to the conduct of your business. Your
                     managers are insureds, but only with respect to
                     their duties as your managers.
            ....
            2. Each of the following is also an insured:
                  a. Your “volunteer workers” . . . .
                  b. Any person (other than your “volunteer workers”),
                     or any organization while acting as your real estate
                     manager.
                  c. Any person or organization having proper
                     temporary custody of your property if you die . . . .
                  d. Your legal representative if you die . . . .
            3. Any organization you newly acquire or form . . . .
            No other person or organization is an insured with
            respect to the conduct of any current or past partnership,
            joint venture or limited liability company that is not
            shown as a Named Insured in the Declarations.
Ex. B at 28-29.




                                            10
Case 1:21-cv-00111-KD-B Document 1 Filed 03/08/21 Page 11 of 18            PageID #: 11




      24.    The Policy further contains the following Supplementary Payments

provision:

             2. If we defend an insured against a “suit” and an
                indemnitee of the insured is also named as a party to
                the “suit”, we will defend that indemnitee if all of the
                following conditions are met:
                a. The “suit” against the indemnitee seeks damages
                   for which the insured has assumed the liability of
                   the indemnitee in a contract or agreement that is an
                   “insured contract”;
                b. This insurance applies to such liability assumed by
                   the insured;
                c. The obligation to defend, or the cost of the defense
                   of, that indemnitee, has also been assumed by the
                   insured in the same “insured contract”;
                d. The allegations in the “suit” and the information
                   we know about the “occurrence” are such that no
                   conflict appears to exist between the interests of
                   the insured and the interests of the indemnitee;
                e. The indemnitee and the insured as us to conduct
                   and control the defense of that indemnitee against
                   such “suit” and agree that we can assign the same
                   counsel to defend the insured and the indemnitee;
                   and
                f. The indemnitee:
                   (1) Agrees in writing to:
                      (a) Cooperate with us in the investigation,
                          settlement or defense of the “suit”;
                      ....
                      (c) Notify any other insurer whose coverage is
                          available to the indemnitee; and
                   (2) Provide us with written authorization to:


                                         11
Case 1:21-cv-00111-KD-B Document 1 Filed 03/08/21 Page 12 of 18          PageID #: 12




                      (a) Obtain records and other information related
                          to the “suit”; and
                      (b) Conduct and control the defense of the
                         indemnitee in such “suit”.

Id. at 28.

       25.   The Policy has additional terms, conditions and exclusions which may

apply to the rights and obligations of the parties in connection with the Underlying

Action and the full terms of the Policy are incorporated herein by reference.

C.     Dispute of the Parties

       26.   A real justiciable dispute exists between the parties as to the defense

and coverage obligations, if any, of Auto-Owners under the Policy.

               IV. GROUNDS FOR DECLARATORY RELIEF

     COUNT I – Declaration of No Coverage under the Insuring Agreement

       27.   Auto-Owners hereby adopts and reasserts the allegations in the

paragraphs above.

       28.   The Policy provides liability coverage for “bodily injury” and

“property damage” caused by an “occurrence.” Ex. B at 21.

       29.   The Policy defines an “occurrence” as an “accident.” Ex. B at 33.

       30.   The Underlying Action is premised on the allegation that Cymbal

Properties concealed and misrepresented the condition of the apartment complex

when it sold the apartment complex to Lisenby Properties.


                                         12
Case 1:21-cv-00111-KD-B Document 1 Filed 03/08/21 Page 13 of 18       PageID #: 13




      31.    Cymbal Properties’ alleged concealment of, and misrepresentations

about, known defects in apartment complex in connection with the sale of the

apartment complex do not constitute an occurrence.

      32.    Even if Cymbal Properties’ alleged conduct could be construed as an

occurrence, its conduct did not cause “bodily injury” or “property damage.”

      33.    Thus, the Underlying Action does not allege “bodily injury” or

“property damage” caused by or resulting from an “occurrence.”

      34.    Therefore, Auto-Owners seeks a declaration that it is not obligated to

defend or indemnity Cymbal Properties with respect to the Underlying Action.

                    COUNT II – Declaration of No Coverage
                    Due To “Property Damage” Exclusions

      35.    Auto-Owners hereby adopts and reasserts the allegations in the

paragraphs above.

      36.    The Policy excludes coverage for certain “property damage” as

identified in exclusion j. See Ex. B at 24.

      37.    The Policy’s “owned property” exclusion, which is identified as

exclusion j(1), negates coverage for “property damage” to “property you own, rent

or occupy, including any costs and expenses incurred by you, or any other person,

organization or entity, for repair, replacement, enhancement, restoration or

maintenance of such property for any reason, including prevention of injury to a

person or damage to another's property.” Ex. B at 24.
                                          13
Case 1:21-cv-00111-KD-B Document 1 Filed 03/08/21 Page 14 of 18      PageID #: 14




      38.   The Underlying Action alleges Cymbal Properties’ misrepresentations

and suppression occurred, at least in part, while it still owned the apartment

complex prior to the completion of the sale to Lisenby Properties.

      39.   To the extent the Underlying Action can be construed to allege

“property damage,” there is no coverage for the Underlying Action because the

“owned property” exclusion negates coverage for Cymbal Properties’ wrongful

conduct while Cymbal Properties still owned the apartment complex.

      40.   The Policy’s “alienated property” exclusion, which is identified as

exclusion j(2), negates coverage “property damage” to “[p]remises you sell, give

away or abandon, if the “property damage” arises out of any part of those

premises.” Ex. B at 24.

      41.   The Underlying Action is premised on allegations that Cymbal

Properties acted wrongfully in connection with the sale of the apartment complex

to Lisenby Properties.

      42.   Thus, there is no coverage for the Underlying Action because the

“alienated property” exclusion negates coverage for “property damage” to property

sold by Cymbal Properties.

      43.   Accordingly, Auto-Owners seeks a declaration it does not owe a duty

to defend or indemnify Cymbal Properties with respect to the Underlying Action

because exclusion j negates coverage.

                                        14
Case 1:21-cv-00111-KD-B Document 1 Filed 03/08/21 Page 15 of 18          PageID #: 15




                    COUNT III – Declaration of No Coverage
            Because the Expected or Intended Injury Exclusion Applies

      44.     Auto-Owners hereby adopts and reasserts the allegations in the

paragraphs above.

      45.     The Policy excludes coverage for “expected or intended injury” which

is defined as “’property damage’ expected or ‘intended from the insured . . . .” Ex.

B at 22.

      46.     The Underlying Action alleges Cymbal Properties knowingly

suppressed and concealed information from Lisenby Properties about the defective

condition and structural defects of the apartments at the time of the sale.

      47.     The Underlying Action also alleges Cymbal Properties conspired with

the other defendants in order to induce Lisenby Properties to purchase Cedar

Pointe Apartments for a price in excess of its actual value due to its defective

condition which had structural defects.

      48.     Therefore, Auto-Owners seeks a declaration that it is not obligated to

defend or indemnify Cymbal Properties with respect to the Underlying Action

because coverage is negated by the expected or intended injury exclusion.

                    COUNT IV – Declaration of No Coverage
                        As To SVN Kahn Properties

      49.     Auto-Owners hereby adopts and reasserts the allegations in the

paragraphs above.

                                          15
Case 1:21-cv-00111-KD-B Document 1 Filed 03/08/21 Page 16 of 18      PageID #: 16




      50.   The Policy’s Declarations identify Cymbal Properties as the sole

named insured.

      51.   SVN Kahn does not otherwise qualify as an insured under the Policy.

      52.   While SVN Kahn Properties does not qualify as an insured under the

Policy, the Policy’s Supplementary Payments provision provides limited defense

coverage for Cymbal Properties’ indemnitees.

      53.   However, Auto-Owners does not owe SVN Kahn Properties a defense

to the extent there is no coverage for Cymbal Properties.

      54.   Further, Cymbal Properties’ indemnitees, such as SVN Kahn

Properties, are not entitled to a defense unless the conditions identified in the

Supplementary Payments provision are satisfied.

      55.   Thus, Auto-Owners seeks a declaration that it is not obligated to

defend or indemnify SVN Kahn Properties with respect to the Underlying Action.

                           V. PRAYER FOR RELIEF

      WHEREFORE, Auto-Owners respectfully requests this Court declare

adjudge the controversy as follows:

      A.    Declare there is no coverage under the Policy for the claims asserted

against Cymbal Properties and SVN Kahn Properties in the Underlying Action;




                                        16
Case 1:21-cv-00111-KD-B Document 1 Filed 03/08/21 Page 17 of 18        PageID #: 17




      B.    Declare Auto-Owners does not owe a duty to defend or indemnify

Cymbal Properties and SVN Kahn Properties with respect to the Underlying

Action;

      C.    Declare there is no coverage under the Policy for Lisenby Properties’

damages, if any, arising from the matters asserted in the Underlying Action;

      D.    Grant any other relief that the Court deems just and equitable under

the circumstances.

Dated: March 8, 2021                         RESPECTFULLY SUBMITTED,

                                                   /s/ Brian C. Richardson
                                             Brian C. Richardson
                                             (ASB-5241-H14U)
                                             Brandon J. Clapp
                                             (ASB- 3990-D82W)
                                             Attorneys for Auto-Owners Insurance
                                             Company

OF COUNSEL:
SWIFT, CURRIE, MCGHEE & HIERS, LLP
2 North 20th Street, Suite 1405
Birmingham, AL 35203
T: (205) 314-2404
F: (205) 244-1373
brian.richardson@swiftcurrie.com
brandon.clapp@swiftcurrie.com




                                        17
Case 1:21-cv-00111-KD-B Document 1 Filed 03/08/21 Page 18 of 18   PageID #: 18




PLAINTIFF REQUESTS DEFENDANTS BE SERVED WITH THE
SUMMONS AND COMPLAINT BY CERTIFIED MAIL AT THE
FOLLOWING ADDRESS:

Cymbal Properties, LLC
777 Patsaliga Lane
Grady, Alabama 36036-7628

SVN Kahn Properties, Inc.
3600 Clairmont Avenue S
Birmingham, Alabama 35222

Lisenby Properties, LLC
429 Wilson Avenue E
Thomasville, Alabama 36784
4853-2457-9798, v. 1




                                     18
